Citation Nr: 0608085	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  04-28 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

Entitlement to service connection for arthritis.

Entitlement to service connection for peripheral neuropathy 
of the feet, to include as due to Agent Orange and/or cold 
exposure.

Entitlement to service connection for peripheral neuropathy 
of the hands, to include as due to Agent Orange and/or cold 
exposure.

Entitlement to a rating greater than 10 percent for bilateral 
hearing loss disability for the period beginning March 1, 
2004, to include a restoration of 30 percent rating.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.

In November 2005, a Travel Board hearing before the 
undersigned Veterans Law Judge was held at the RO.  A 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  The veteran does not currently have arthritis or 
peripheral neuropathy.

2.  Sustained improvement in the veteran's bilateral hearing 
loss disability was shown as of March 2004.  

3.  From March 2004 to the present, the veteran's bilateral 
hearing loss disability has been manifested by level V 
hearing impairment in the right ear and level III hearing 
impairment in the left ear.


CONCLUSIONS OF LAW

1.  Arthritis was not incurred or aggravated during active 
service, and the incurrence or aggravation of arthritis 
during such service may not be presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).

2.  Peripheral neuropathy of the feet, to include as due to 
exposure to Agent Orange and/or cold exposure, was not 
incurred in or aggravated by active service, nor may it be 
presumed to have been incurred or aggravated therein.  
38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2005).  

3.  Peripheral neuropathy of the hands, to include as due to 
exposure to Agent Orange and/or cold exposure, was not 
incurred in or aggravated by active service, nor may it be 
presumed to have been incurred or aggravated therein.  
38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2005).  

4.  The evaluation of bilateral hearing loss disability was 
properly reduced to 10 percent, effective March 1, 2004, and 
has been no more than 10 percent disabling since that time.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 
4.1, 4.7, 4.85, 4.87, Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The record reflects that through the March 2004 and March 
2005 statements of the case, the March 2005 supplemental 
statement of the case, and letters dated in June 2003, May 
2004, September 2004, and May 2005 from the RO, the veteran 
has been informed of the evidence and information necessary 
to substantiate his claims, the information required of him 
to enable VA to obtain evidence in support of his claims, the 
assistance that VA would provide to obtain evidence in 
support of his claims, and the evidence that he should submit 
if he did not desire VA to obtain such evidence on his 
behalf.  Although VA did not specifically inform the veteran 
that he should submit any pertinent evidence in his 
possession, it did inform him of the evidence that would be 
pertinent and that he should either submit such evidence or 
provide VA with the information necessary for VA to obtain 
such evidence.  Therefore, the Board believes that he was on 
notice of the fact that he should submit any pertinent 
evidence in his possession.  He was given ample opportunity 
to respond and submit evidence.  

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the veteran have been obtained.  In 
addition, the veteran has been afforded appropriate VA 
examinations.  Neither the veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate the claims.  The Board is also unaware of any 
such outstanding evidence.  Therefore, the Board is also 
satisfied that VA has complied with the duty to assist 
provisions of the VCAA and the implementing regulation.  

Following the provision of the required notice and completion 
of all indicated development of the record, the originating 
agency readjudicated the claims in July 2005.  There is no 
indication or reason to believe that the ultimate decision of 
the originating agency on any of the claims would have been 
different had complete VCAA notice been provided at an 
earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the claims.

Factual Background

Service medical records are negative for evidence of cold 
injury, peripheral neuropathy or any form of arthritis.  

Historically, the veteran was awarded service connection for 
bilateral hearing loss disability.  A 10 percent evaluation 
was assigned effective from June 11, 1981.  In July 2001, the 
veteran filed a claim for an increased rating for his 
bilateral hearing loss disability.  The veteran was then 
afforded a VA audiological exam in November 2001.

Audiogram results from the November 2001 VA exam are as 
follows:



1000
2000
3000
4000
Average
Right 
Ear

30
70
70
95
66
Left 
Ear

25
75
90
110
73.8

Speech recognition scores were 92 percent in the right ear 
and 88 percent in the left ear.  

The RO issued a rating decision in January 2002 that assigned 
a 30 percent disability evaluation for bilateral hearing loss 
disability, effective July 26, 2001.  

In May 2003, the veteran filed a new claim for an increased 
rating for bilateral hearing loss disability.  

A May 2003 VA neurology clinic note states that the veteran 
reported suffering a cold-related injury while in service in 
Korea.  He stated that he lost feeling in both his hands and 
feet, and that they turned black.  Also noted was the 
veteran's complaints of arthritis in the knees and hands, for 
which he stated that takes Ibuprofen.  No X-ray studies were 
taken and no diagnoses were rendered.

A June 2003 VA primary care clinic note lists diagnoses of 
frostbite of the feet and degenerative joint disease, by 
history only.  There were no significant clinical findings.  

The report of a July 2003 VA audiological exam notes the 
veteran's complaints of having difficulty understanding 
normal conversations.  Audiogram results were as follows:



1000
2000
3000
4000
Average
Right 
Ear

50
70
80
100
75
Left 
Ear

50
80
90
105
81

Speech recognition scores were 82 percent in the right ear 
and 96 percent in the left ear.

Following a review of the evidence of record, in July 2003, 
the RO issued a rating decision proposing to reduce the 
rating for bilateral hearing loss disability from 30 percent 
to 10 percent.  In response, the veteran submitted a letter 
disagreeing with the proposed reduction and requesting a 
hearing.  No medical evidence related to his bilateral 
hearing loss disability was received from the veteran during 
the 60-day period.  The veteran was scheduled for a September 
2004 hearing; however, that hearing was not held.  A new 
hearing was scheduled for June 2005; however, the hearing was 
cancelled and not rescheduled.  A Travel Board hearing was 
then scheduled and held before the undersigned in November 
2005.  

By rating decision dated in December 2003, the RO reduced the 
veteran's 30 percent evaluation for his bilateral hearing 
loss disability to 10 percent, effective March 1, 2004.  The 
veteran subsequently appealed the reduction of the disability 
evaluation assigned for his bilateral hearing loss 
disability.  

An October 2004 VA examination report notes the veteran's 
complaints of difficulty understanding speech heard over the 
television and when more than one person is speaking at the 
same time.  Audiogram results were as follows:  



1000
2000
3000
4000
Average
Right 
Ear

45
75
90
100
77.5
Left 
Ear

45
80
95
105
81

Speech recognition scores were 78 percent in the right ear 
and 84 percent in the left ear.

VA progress notes dated in March and June 2005 list diagnoses 
of peripheral neuropathy of the feet secondary to cold 
exposure during the Korean War and frostbite of the feet, 
respectively, by history only.

A June 2005 Conference Report notes that the veteran's 
arthritis claim is for arthritis of the hands.

At the November 2005 Travel Board hearing, the veteran stated 
that his claims for service connection for peripheral 
neuropathy of the hands and feet and for arthritis are based 
on cold exposure or herbicide exposure.  The veteran also 
requested that he be permitted ample time to submit 
additional medical evidence, to include evidence regarding 
the date of onset of his peripheral neuropathy.  The record 
was held open for 60 days but no evidence was received.

Service Connection

I.  Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

II.  Analysis

The service medical records are negative for evidence of 
arthritis or peripheral neuropathy.  The post-service medical 
evidence documents the veteran's complaints of arthritis and 
peripheral neuropathy, but does not show that he has been 
found to have either disorder.  These disorders have been 
diagnosed by history only.

In essence, the evidence of these claimed disabilities is 
limited to the veteran's own statements.  This is not 
competent evidence since laypersons, such as the veteran, are 
not qualified to render a medical diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, service connection is not in order for either of 
these claimed disabilities.  In reaching this conclusion, the 
Board has considered the benefit-of-the-doubt doctrine; 
however, as the preponderance of the evidence is against the 
claims, that doctrine is not applicable to either claim.  

Increased Rating and Restoration

I.  Legal Criteria

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  When there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When reduction in the evaluation of a service-connected 
disability is contemplated and the lower evaluation would 
result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons.  The beneficiary must be notified at his latest 
address of record of the contemplated action and furnished 
detailed reasons therefor.  The beneficiary must be given 60 
days for the presentation of additional evidence to show that 
compensation payments should be continued at the present 
level.  38 C.F.R. § 3.105(e).

In addition, 38 C.F.R. § 3.344 provides that rating agencies 
will handle cases affected by change of medical findings or 
diagnosis, so as to produce the greatest degree of stability 
of disability evaluations consistent with the laws and VA 
regulations governing disability compensation and pension.  
It is essential that the entire record of examination and the 
medical-industrial history be reviewed to ascertain whether 
the recent examination is full and complete, including all 
special examinations indicated as a result of general 
examination and the entire case history.  Examinations which 
are less thorough than those on which payments were 
originally based will not be used as a basis for reduction.  
Ratings for diseases subject to temporary or episodic 
improvement will not be reduced on the basis of any one 
examination, except in those instances where all of the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  Moreover, where 
material improvement in the physical or mental condition is 
clearly reflected, the rating agency will consider whether 
the evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  38 
C.F.R. § 3.344(a).

However, the provisions of 38 C.F.R. § 3.344(c) specify that 
the above considerations are required for ratings which have 
continued for long periods at the same level (five years or 
more), and that they do not apply to disabilities which have 
not become stabilized and are likely to improve.  Therefore, 
reexaminations disclosing improvement, physical or mental, in 
these disabilities will warrant a reduction in rating.  38 
C.F.R. § 3.344.

Evaluations of hearing loss range from noncompensable to 100 
percent, based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 
4.85(a) and (d) (2005).

To evaluate the degree of disability for service-connected 
bilateral hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level I, 
for essentially normal acuity, through level XI, for profound 
deafness. 38 C.F.R. § 4.85, Diagnostic Code 6100 (2005).  The 
assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more, or when the pure tone thresholds are 30 
decibels or less at 1000 Hz and 70 decibels or more at 2000 
Hz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next highest Roman 
numeral.  38 C.F.R. § 4.86.  The Board notes that the 
veteran's hearing loss disability does not comport with 
either of these exceptional patterns of hearing impairment.

Examinations are conducted using the controlled speech 
discrimination tests, together with the results of the 
puretone audiometry test.  The horizontal lines in table VI, 
referenced in 38 C.F.R. § 4.85, represent nine categories of 
percent of discrimination based upon the controlled speech 
discrimination test.  The vertical columns in table VI 
represent nine categories of decibel loss based upon the 
puretone audiometry test.  The numeric designation of 
impaired efficiency (I through XI) will be determined for 
each ear by intersecting the horizontal row appropriate for 
the percentage of discrimination and the vertical column 
appropriate to puretone decibel loss; thus, for example, with 
a percent of discrimination of 70 and average puretone 
decibel loss of 64, the numeric designation is V for one ear.  
The same procedure will be followed for the other ear. The 
numeric designations are then applied to table VII, also 
referenced in 38 C.F.R. § 4.85, to determine the veteran's 
disability rating.

II.  Propriety of Reduction

First, the Board notes that the veteran was given proper 
notice and appropriate time to respond before the rating for 
bilateral hearing loss disability was reduced from 30 percent 
to 10 percent.  38 C.F.R. § 3.105.  Specifically, following a 
review of the evidence of record, the RO proposed reducing 
the veteran's evaluation for his service-connected bilateral 
hearing loss disability from 30 percent to 10 percent in a 
July 2003 rating decision.  The veteran was advised in an 
August 2003 letter of the proposed rating reduction, and 
informed that he could submit evidence showing that his 
bilateral hearing loss disability had not improved and/or 
request a hearing within 60 days of the proposed rating 
reduction.  The veteran responded to this letter by 
requesting a hearing.  The requested hearing was scheduled 
for September 2004, and then again for June 2005, but a 
notation in the claims folder notes that the June 2005 
hearing was scheduled in lieu of the September 2004 date, and 
was then itself cancelled.  

Thereafter, by rating decision dated in December 2003, the RO 
reduced the veteran's 30 percent evaluation for bilateral 
hearing loss disability to 10 percent, effective March 1, 
2004.  The 30 percent rating had been in effective from July 
26, 2001.

The provisions of 38 C.F.R. § 3.344(a) & (b) are not 
applicable in this case because the veteran's 30 percent 
schedular disability rating was not in effect for five or 
more years.  However, 38 C.F.R. § 3.344(c) is applicable and 
provides that reexaminations disclosing improvement in a 
service-connected disability will warrant a reduction in 
rating.

In the present case, the veteran's 30 percent rating for the 
service-connected hearing loss disability was originally 
assigned based upon the audiogram results reported during the 
November 2001 VA examination.  

The Board notes that the findings on the November 2001 
audiometric evaluation are indicative of level II hearing 
impairment in the right ear and level III hearing impairment 
in the left ear.  A noncompensable evaluation is warranted 
when those values are applied to Table VII.  38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (2005).  However, under 
38 C.F.R. § 4.86(b), special provisions apply when the 
puretone threshold is 30 decibels or less at 1000 Hertz and 
70 decibels or more at 2000 Hertz.  This special provision is 
therefore applicable to the audiogram results on the November 
2001 exam.  When applying the results of the November 2001 
audiogram to 38 C.F.R. § 4.85, Table VIA, the veteran has 
level V hearing impairment in the right ear and level VI 
hearing impairment in the left ear.  A 30 percent rating is 
warranted when those values are applied to Table VII.

The results of the July 2003 VA audiological examination, 
which formed the basis for the rating decision reducing the 
evaluation to 10 percent, show an improvement in the 
veteran's bilateral hearing loss disability.  The findings on 
the July 2003 audiometric evaluation are indicative of level 
V hearing impairment in the right ear and level II hearing 
impairment in the left ear.  A 10 percent evaluation is 
warranted when those values are applied to Table VII.  38 
C.F.R. § 4.85, Diagnostic Code 6100 (2005).  Because the 
puretone threshold was not 30 decibels or less at 1000 Hertz, 
the special provisions under 38 C.F.R. § 4.86(b) do not apply 
to these audiogram results.  

In light of the foregoing, the Board concludes that the RO 
properly reduced the rating for the service-connected 
bilateral hearing loss disability from 30 percent to 10 
percent, effective in March 2004, after satisfying all of the 
procedural requirements of 38 C.F.R. § 3.105(e).  

III.  Rating in Excess of 10 Percent Beginning March 1, 2004

For this time period, the only applicable medical evidence is 
that of the October 2004 VA audiology examination.  The 
audiogram results on this October 2004 evaluation are 
indicative of level V hearing impairment in the right ear and 
level III hearing impairment in the left ear.  A 10 percent 
evaluation is warranted when those values are applied to 
Table VII.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2005).  
Because the puretone threshold at this exam was not 30 
decibels or less at 1000 Hertz, the special provisions under 
38 C.F.R. § 4.86(b) do not apply to these audiogram results.  
These results support the current rating of 10 percent, but 
not higher, for the veteran's bilateral hearing loss 
disability.  


ORDER

Entitlement to service connection for arthritis is denied.

Entitlement to service connection for peripheral neuropathy 
of the feet, to include as due to Agent Orange and/or cold 
exposure, is denied.

Entitlement to service connection for peripheral neuropathy 
of the hands, to include as due to Agent Orange and/or cold 
exposure, is denied.

Entitlement to a rating greater than 10 percent for bilateral 
hearing loss disability for the period beginning March 1, 
2004, to include a restoration of 30 percent, is denied.




______________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals





 Department of Veterans Affairs


